Citation Nr: 0936774	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  03-17 120	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for an eye disability, 
claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for end stage renal 
disease, claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESSES AT HEARING ON APPEAL

Appellant and E.R.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to June 
1954.

This case comes before the Board of Veterans' Appeals ( 
Board) on appeal from a January 2003 rating decision of the 
Tiger Team, a special processing unit at the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO in Atlanta, Georgia, has jurisdiction over this case.

In January 2005 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  In March 2005, the Board remanded 
the appeal for additional development.  In March 2008, the 
Board issued a decision denying the appeal.  

The Veteran appealed the March 2008 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2009, pursuant to the Veteran's and VA's Joint Motion 
for Remand (JMR), the Court issued an Order vacating and 
remanding the March 2008 Board decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The May 2009 JMR noted that the Board's March 2005 remand 
direct the AMC to "obtain the veteran's medical records from 
the VA Medical Center in Tuskegee, Alabama . . . from June 
1954 to September 1959, from January 1979 to February 2001, 
and from December 2002 to the present . . ." and "[a]ll 
efforts to obtain VA records should be fully documented, and 
the VA facility must provide a negative response if records 
are not available.  If the records have been retired or 
archived, ask that the records be retrieved."  (Emphasis 
added).  The JMR also noted that, while the AMC thereafter 
obtained 1980 to 2006 treatment records from the VA Medical 
Center in Tuskegee as well as various cover sheets from that 
facility, the claims files are void of a negative response 
from the VA Medical Center in Tuskegee as to whether 
additional record were unavailable or whether additional 
records were archived or retired.

In this regard, because these are Federal records, governing 
regulations mandate that efforts to obtain them should be 
ended only if it is concluded that the records sought do not 
exist or that further efforts to obtain those records would 
be futile.  See 38 U.S.C.A. § 5103A(b) (West 2002).  
Moreover, the Court in Stegall v. West, 11 Vet. App. 268 
(1998), held that, where the remand orders of the Board are 
not satisfied, the Board itself errs in failing to ensure 
compliance.  Accordingly, given the AMC's failure to fully 
comply with the development requested by the Board in its 
March 2005 remand, the Board must once again remand this 
appeal to obtain the requested documents and/or information.  
Id; also see 38 C.F.R. § 19.9 (2008).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain all of the 
Veteran's VA treatment records from the 
VA Medical Center in Tuskegee, Alabama 
from June 1954 to September 1959, from 
January 1979 to February 2001, and from 
December 2002 to the present that have 
not already been associated with the 
claims files.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.  
Moreover, if the records have been 
retired or archived the RO/AMC should be 
notified of this fact and the records 
should thereafter be retrieved.  Efforts 
to obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Because these are 
Federal records, if they cannot be 
located or no such records exist, the 
Veteran should be notified in writing.  
All actions to obtain the requested 
records should be documented fully.

2.  The RO/AMC should thereafter 
readjudicate the claims.  If any of the 
claims are denied, the RO/AMC should 
issue a supplemental statement of the 
case to the Veteran and his 
representative and they should be given 
an opportunity to respond before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).

_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

